Citation Nr: 0720190	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-32 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He died in September 2002, and the appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the veteran's death, the veteran was not 
receiving, or entitled to receive, compensation for 
service-connected disability that was rated totally disabling 
for a continuous period of at least 10 years immediately 
preceding death.

2.  At the time of the veteran's death, the veteran was not 
rated as totally disabling continuously since his release 
from service and for at least 5 years immediately preceding 
death.

3.  The veteran had not been a prisoner of war (POW).


CONCLUSIONS OF LAW

The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal is currently before the Board an appeal from a 
February 2003 RO decision denying DIC benefits under 
38 U.S.C.A. § 1318.  The claim for DIC was filed in September 
2002.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2006).

Under 38 C.F.R. § 3.22, a veteran is considered "entitled to 
receive" compensation, in pertinent part, if it is determined 
that the veteran would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the specified period 
required by statute but for clear and unmistakable error 
(CUE) committed by VA in a decision on a claim filed during 
the veteran's lifetime.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2006).

In this case, the veteran was not continuously evaluated as 
totally disabled from service-connected disabilities for 10 
or more years immediately preceding his death, nor was he 
continuously rated totally disabled after his discharge from 
service in December 1945 for a period of not less than 5 
years immediately preceding his death.  Also, he was not a 
POW.  When he died in September 2002, service connection was 
in effect for PTSD/major depressive disorder rated as 100 
percent disabling from February 1995; scar, left occipital 
area, rated as 10 percent disabling from January 1982; scar, 
anterior lower lip, rated as 10 percent disabling from 
November 1988; and scar, left middle finger, rated as 
noncompensable.  Additionally, it is not alleged that but for 
CUE committed by VA in a rating decision on a claim filed 
during the veteran's lifetime, he would have received 
compensation as required as required above.  Since the 
criteria are not met, the benefits can not be awarded.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The claim is denied 
for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 429- 30 (1994).

The representative argues in 2007 that a June 29, 1989 VA 
treatment record was an informal claim, and that had the 
veteran filed a claim for PTSD at that time, VA would have 
granted him a 100 percent rating for PTSD and that he would 
have been service-connected at the 100 percent rate for over 
10 years; and that therefore, the DIC benefits being sought 
would have been granted.  That is not, however, an allegation 
of CUE.  

The appellant argues that the veteran had suffered from PTSD 
for over 55 years, and references the veteran's combat 
experiences and his award of the Combat Infantryman Badge, 
Bronze Star medal, and Purple Heart medal.  The Board notes 
the veteran's distinguished combat service; nonetheless, the 
criteria for the award of DIC benefits under 
38 U.S.C.A. § 1318 are precise, and do no include 
consideration of the factors raised by the appellant.  Also, 
the effective date of service connection for PTSD in 1995 was 
based on the date of claim for service connection for that 
disability, not on the date as of which the veteran's PTSD 
began. Under 38 C.F.R. § 5110 and 38 C.F.R. § 3.400, the 
effective date of service connection is the date of the claim 
or the date entitlement arose, whichever date is later.  The 
only bases for the award of DIC benefits under 
38 U.S.C.A. § 1318 are those discussed above.  As the 
criteria for the award of DIC benefits under 
38 U.S.C.A. § 1318 are not met, the appeal must be denied.


VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board acknowledges that the September 2002 letter sent to 
the appellant after receipt of her claim filed earlier that 
month did not specifically address the criteria for 
entitlement to DIC under 38 U.S.C.A. § 3138, although it did 
address the criteria for service connection for the cause of 
the veteran's death, what evidence VA would obtain, and what 
evidence the appellant should supply.  Nonetheless, because 
the award of DIC benefits under this statute is made on a 
mechanical application of the criteria, based primarily on 
the length of time the deceased veteran was rated totally 
disabled prior to his death, there was no evidence that VA 
could have asked the appellant to submit concerning a claim 
for DIC benefits pursuant to section 1318.  After the 
claimant filed an appeal from the denial of DIC benefits 
under section 1318, she was given the text of 38 C.F.R. 
§§ 3.22, 3.159, 3.400 (2006), and an explanation of the 
application of the facts to the legal criteria in the July 
2004 statement of the case.  

The claimant did not receive all necessary notice prior to 
the initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  The claimant indicated 
in October 2002 that she understood what evidence was needed 
to support the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of the claim and to respond to VA notices.  There is no 
actual prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date for Section 1318 benefits are 
harmless, as Section 1318 benefits have been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, evidence submitted for prior claims, 
such as service and VA records, as well as prior rating 
decisions, are of record.  Additionally, the veteran's death 
certificate and statements and arguments from the appellant 
have been received.  Moreover, as the claim must be denied 
under Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994), 
there is no evidence that the appellant could have submitted 
that would change the result.  VA may refrain from or 
discontinue providing assistance where, as is the case here, 
there is no reasonable possibility that any assistance VA 
would provide would substantiate the claim.  
38 C.F.R. § 3.159(d).  VA has satisfied its assistance 
duties.  Although the appellant requested VA in October 2002 
to obtain VA medical records, she did not provided enough 
information to identify these records or to show how they are 
relevant.  For the reasons set forth above, and given the 
facts of this case, no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the claimant.


ORDER

DIC benefits under 38 U.S.C.A. § 1318 are denied.


REMAND

The February 2003 rating decision denied service connection 
for the cause of the veteran's death, which is a basis for 
award of DIC benefits, as well as DIC benefits under section 
1318.  The appellant's March 2003 notice of disagreement 
(NOD) with this decision referenced the denial of DIC and 
indicated that the veteran's death was related to his 
military service.  The RO, however, has not issued a 
statement of the case (SOC) on the issue of entitlement to 
service connection for the cause of the veteran's death.  
Under the circumstances, the Board must remand this matter to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC concerning 
service connection for the cause of the 
veteran's death.  If the claimant 
timely perfects an appeal of the RO's 
February 2003 decision denying service 
connection for the cause of the 
veteran's death, this matter should be 
returned to the Board for further 
consideration, in accordance with 
appropriate appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


